Citation Nr: 0606864	
Decision Date: 03/09/06    Archive Date: 03/23/06	

DOCKET NO.  03-25 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder. 

2.  Entitlement to service connection for a right knee 
disorder. 

3.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from June 1993 to March 
2001.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which denied 
service connection for all claimed disabilities.  In 
September 2004, the Board remanded the appeal for additional 
evidentiary development including a VA examination with a 
review of the claims folder and a request for clinical 
opinions.  The veteran was subsequently notified of such VA 
examination and thereafter failed to report.  He was provided 
an additional opportunity to report for an examination and 
failed to respond.  All development requested on remand has 
been completed to the extent possible, and the case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  No injury or disease affecting the veteran's right wrist 
or either knee was identified at any time during service, a 
right wrist and right knee sprain was first identified after 
service, and no competent clinical evidence relates these 
findings from after service to any incident, injury or 
disease of active military service, and no left knee 
disability has been identified at any time during or after 
service.  




CONCLUSION OF LAW

Disabilities of the right wrist, right knee, and left knee 
were not incurred or aggravated in active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 502, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided formal VCAA notice with respect to 
his claims for service connection in April and May 2002, 
October 2003, and December 2004.  The service medical 
records, private medical records, and VA treatment records 
and VA examinations have been collected for review.  The 
Board notes that the veteran has argued that additional 
treatment records should be available from during service 
when he was stationed overseas in Okinawa, and from the Palo 
Alto VA Medical Center.  The record reveals that additional 
requests were specifically forwarded to Palo Alto on several 
occasions and to the specific military medical facility in 
Okinawa where the veteran is shown to have been treated 
during his assignment there.  These additional requests were 
uniformly met with negative responses.  All known and 
available records of the veteran's treatment for any of his 
claimed disabilities have been collected for review.  The 
veteran was given the opportunity of appearing at a VA 
examination with a claims folder review for the production of 
clinical opinions as to whether or not any of his claimed 
disabilities may have manifested during active military 
service.  However, after proper notification at his correct 
address, the veteran failed to appear for this examination, 
and he failed to respond to an offer to reschedule this 
examination.  Any evidence which might have been available 
from this examination is not because the veteran failed to 
appear  The veteran has been provided the regulatory 
implementation of VCAA, the laws and regulations governing 
his service connection claims, and clear reasons and bases 
why these claims have been denied in statements of the case 
issued in July 2003 and August 2005.  The Board finds that 
VCAA is satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
line of active military duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may also be granted for certain listed 
chronic disabilities, such as arthritis, which are shown to 
have become manifest to a compensable degree within one year 
from the date of service separation.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Analysis:  The service medical records contain no complaint, 
finding, treatment or diagnosis for injuries, disorders, or 
diseases of either knee and the right wrist.  There is simply 
no evidence that the veteran ever complained of or was found 
to have any abnormality of either knee or the right wrist.  
The physical examination for separation in September 2000 
noted that the upper and lower extremities were normal.  In 
the accompanying report of medical history completed by the 
veteran himself, it is noted that the veteran answered in the 
negative to questions of whether he had swollen or painful 
joints, arthritis-rheumatism or bursitis, bone joint or other 
deformity, or a trick or locked knee. 

There are some records of the veteran's treatment at the VA 
medical facility in Palo Alto, California, prior to the 
veteran's separation from service.  The veteran was 
apparently treated by VA rather than by the military because 
he was serving in the area as a recruiter.  In January 2000, 
the veteran presented with flu-like symptoms which were later 
assessed as bronchitis.  At no time during this treatment did 
the veteran complain of any problem with his knees or right 
wrist.  In August 2000, the veteran presented at the Palo 
Alto facility requesting a statement that his overweight was 
not due to a medical problem, so that he could continue in a 
weight management program with the service.  In December 
2000, the final record from this VA facility indicates that 
the veteran's wife was seen in obstetrics-gynecology.  

Following the veteran's service separation in March 2001, he 
filed his initial claim for VA disability compensation in 
January 2002, at which time he claimed disabilities of the 
back and both knees.  There was no claim for right wrist 
disability.  

Several months after service separation, the veteran sought a 
private examination in May 2001, with a complaint of right 
upper calf pain.  It was recorded that the veteran had a new 
job which required squatting, and when he came up from 
squatting, he had the pain.  The veteran reported not having 
had past X-rays.  On evaluation, the veteran had full range 
of motion of the knee and stress tests of the knee were all 
negative.  Tibial external rotation with the knee flexed at 
90 degrees was slightly painful.  All palpation was negative.  
Resisted movements were negative.  Quad stretching and toe 
raising were negative.  Eight-inch step-downs were negative.  
The assessment was that it was difficult to say the exact 
etiology of the veteran's symptoms.  The physician suspected 
that the veteran had a posterior horn medial meniscus that 
gave him problems in the deep squat position.  There were no 
complaints regarding the left knee or right wrist during this 
examination.  

These private medical records indicate that the veteran 
received a somewhat complete physical examination in May 
2001.  He principally complained of right knee pain.  He did 
not recall a specific injury.  Examination revealed no 
evidence of right knee joint effusion.  The veteran lacked 
about 5 degrees of knee extension and flexed to approximately 
130 degrees.  Quadriceps was approximately equal, and the 
right knee was ligamentously stable with no discomfort of 
hyperflexion.  McMurray's test was negative.  X-rays were not 
obtained.  The etiology of the veteran's right knee pain was 
uncertain, but it was suggested that likely possibilities 
would be either a viral meniscus tear or a patellofemoral 
stress syndrome.  Again, there were no complaints with 
respect to the right wrist or left knee.  

These private records show that the veteran was seen on 
occasions in July through November 2001 and, on each 
occasion, the veteran's essential complaints were regarding 
his back, and there were no complaints with respect to the 
knees or right wrist.  These private treatment records also 
document that the veteran again sought treatment for back 
pain in May 2002, resulting in a fairly thorough examination, 
and at no time during this orthopedic inquiry, did the 
veteran provide any complaints regarding either knee or the 
right wrist.  

In May 2002, the veteran amended his claim to include an 
injury to his right wrist.  He wrote that he was having 
problems with his right wrist "now."  He reported being 
treated for his right wrist at the VA facility in Palo Alto 
in October 2000.

In October 2002, the veteran was provided a VA general 
medical examination.  At that time, he reported that while he 
was a recruiter in Palo Alto, California, he was evaluated 
for sudden onset of right wrist pain without history of 
trauma.  He reported being treated for several months with a 
wrist brace and his symptoms got better.  In April 2002, 
after service separation, he reported a recurrence of right 
wrist pain and began to use the brace again.  He reported 
that the recent exacerbation of wrist pain occurred in the 
context of frequent repetitive turning motions of the right 
wrist associated with his job as a cell phone technician.  
The veteran also complained of pain and pressure in the right 
knee which he noted when he was getting up from a squat.  He 
noted that the problem seemed "to be most prominent when he 
began his job as a cell phone technician...."  He moved 
around during his employment and did not have an office, so 
he often placed his computer on the floor and worked at that 
level while squatting.  It was specifically noted that "there 
is no discomfort in the left knee."  Upon physical 
examination, the lower extremities showed full and equal 
strength bilaterally.  The right wrist showed a slight 
decrease in range of motion with forward flexion; otherwise a 
normal range of motion.  Testing was negative, sensation in 
all fingers was intact.  The right knee appeared normal 
without evidence of effusion or laxity and range of motion 
for the right knee was normal.  The only diagnoses for the 
right wrist and right knee were "strain."  It is noteworthy 
that, with claims folder review, this physician opined that 
the veteran's back problems at present originated during 
service.  There was no such opinion for the veteran's right 
knee and right wrist.  

In June 2004, the veteran testified at a hearing before the 
undersigned.  He reported having initially had some right 
wrist pain during service in Palo Alto, California, while 
serving as a recruiter, for which he reported receiving a 
wrist brace from the VA Medical Center in Palo Alto.  His 
specific testimony was that his right wrist had bothered him 
for "a couple of days...."  He said right wrist pain was 
intermittent and that he would self-treat by wearing a brace, 
and that he was not seeking any medical treatment for the 
problem.  With respect to injuries, the veteran reported that 
he had never sustained any broken bones in his body and never 
had any accidents.  The veteran also reported never having 
suffered any knee injuries.  He reported having been treated 
for his knees in Okinawa during service.  He also reported 
being treated after service.  The veteran was unable to 
provide any diagnosis, as related to him by any physician, 
for either knee or his right wrist.

A preponderance of the evidence on file is against the 
veteran's claims for service connection for disability of 
both knees and the right wrist.  Despite the veteran's 
contentions to the contrary, there is a complete absence of 
any records documenting treatment for either of the veteran's 
knees or right wrist at any time during service.  There are 
numerous records of the veteran's treatment at the military 
facility in Okinawa, but none of these records documents 
treatment for either knee or the right wrist.  A search for 
records directly to that facility in Okinawa resulted in a 
negative reply.  Additionally, although the veteran contends 
that he sought and obtained treatment for right wrist pain at 
the Palo Alto VA Medical Center prior to service separation, 
the available records from that facility do not document any 
right wrist treatment.  Multiple requests for records from 
that facility failed to result in the production of any 
records reflecting right wrist treatment.  

As noted above, the physical examination for service 
separation revealed no disability or abnormality of either 
knee or the right wrist.  The upper and lower extremities 
were noted to be entirely normal.  Again, in the accompanying 
report of medical history, the veteran affirmatively 
indicated that he did not have any symptoms attributable to 
either knee or the right wrist.  

Although the veteran is shown to have complained of right 
knee pain to private health care providers only two months 
after service separation, private examination in May 2001 
failed to result in any clear diagnosis of right knee 
disability.  Although range of motion was slightly limited, 
all regular testing of the knee was normal and the knee was 
ligamentously stable.  No X-rays were taken at that time.  
Approximately 18 months after service separation in October 
2002, a VA examination only resulted in diagnoses of possible 
strain of both the right knee and right wrist.  Although this 
physician, having access to and review of the claims folder 
opined that the veteran's current back disability was likely 
related to incidents of service, he provided no such causal 
connection opinion with respect to the veteran's right wrist 
and right knee.  Additionally, here is a complete absence of 
any competent clinical evidence demonstrating any 
abnormality, disease or injury with respect to the veteran's 
left knee either during service or any time after service up 
until present.

The veteran was specifically offered a follow-on VA 
examination by the undersigned for the purposes of attempting 
to obtain clear diagnoses, if any, with respect to the 
veteran's knees and right wrist, and an opinion as to the 
most likely etiological origins of any abnormalities 
identified, but the veteran failed or refused to attend the 
scheduled VA examination.  

A preponderance of the evidence on file is against awards of 
service connection for disabilities of both knees and the 
right wrist.  No injury or acute trauma or any other 
abnormality of either knee or the right wrist is indicated in 
any of the medical records created during service; either 
military or VA.  The earliest private treatment records from 
after service which reflect complaints with respect to the 
right knee and right wrist generally appear to relate those 
complaints to activities the veteran had been performing in 
his post-service civilian employment as a cell tower 
technician.  

In the absence of competent clinical evidence demonstrating 
discrete and identifiable disability or pathology of either 
knee or the right wrist, and in the absence of objective 
evidence demonstrating that such disability may be reasonably 
related to some incident, injury or disease of active 
military service, the veteran's claims for service connection 
for disability of both knees and the right wrist must be 
denied.


ORDER

Entitlement to service connection for a right wrist disorder 
is denied.

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a left knee disorder is 
denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


